PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 13/669,428
Filing Date: 5 Nov 2012
Appellant(s): Vana et al.



__________________
Joan K. Lawrence
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 4/8/21.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 11/6/20 from which the appeal is taken is being maintained by the examiner. 35 U.S.C 103 rejection for claims 22, 40-46 are maintained as noted in final office action dated 11/6/20.

(2) Response to Argument
Argument A:    The Finding of Obviousness is Improperly Based on References That Fail to Disclose Claim Limitations
Appellant on pages 9-12 argues that cited art does not disclose driving aircraft equipped with landing gear wheel-mounted electric drive motors during curfew periods at airports with both slot controls limiting numbers of the airline’s aircraft takeoff and landings and a curfew period prohibiting aircraft takeoff, taxi, and landing during the curfew period.

Response A: Examiner has considered all arguments and they are not persuasive. 
McCoskey discloses driving aircraft equipped with landing gear wheel-mounted electric drive motors (Col 3 lines 55-65 wheel motor directly coupled and mounted on wheel axels of the associating landing gear, Col 6 lines 16-40 The wheel system is used for tarmac movement and mobility). McCoskey does not specifically teach a curfew period, however McCoskey’s electric drive motor wheel system can be used to move aircraft during curfew period as the aircraft can maneuver on ground with only auxiliary power enabling the main engine to be off (Col 4 lines 20-22,38-50). Examiner notes, for example, an aircraft can land just before curfew time and using the electric motor wheel system of McCoskey, aircraft can be moved on tarmac during curfew period to/from gate. Further, Gunther discloses curfew periods at airports with both slot controls limiting numbers of the airline’s aircraft takeoff and landings and a curfew period prohibiting aircraft takeoff, taxi, and landing during the curfew period (schedule optimization system including various parameters such as curfew period Col 1 lines 44-52 identify changes that improved schedule. Changes include adding a flight, shifting departure time etc. to create a proposed schedule, Col 4 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Argument B:   Rejection of the Claims as Obvious Failed to Consider the Totality of the Evidence of Record
Appellant on pages 13-17 states that Declarations filed on 1/6/20 under 1.132 (The Hild and Schonland Declarations) were submitted to provide opinions from those skilled in the art on the state of the art and to assist in the determination of the scope and content of the prior art and level of skill in the art in accordance with Graham v. John Deere Co. of Kansas City, 383 U.S. 1,17-18 (1966). Additionally, these declarations clarify terms used in the claims. The opinions and beliefs of those skilled in the art maybe probative of the nonobviousness of a claimed invention and should be given proper consideration. 

Response B: Examiner has considered appellant arguments. Examiner addressed declarations filed under 1.132 under response to arguments in Non-final office action dated 4/28/20 and final office action dated 11/6/20.
Further, Examiner notes Hild and Schonland Declarations under 37 CFR 1.132 filed 1/6/20 are insufficient to overcome the rejection of claims 22, 40-46 based upon cited prior art as set forth in the last Office action because:  It include(s) statements which amount to an affirmation that the claimed subject matter functions as it was intended to function.  This is not relevant to the issue of nonobviousness of the claimed subject 

Argument C:   The Applied Combinations of References Fails to Support the Finding of Obviousness of Claims 40, 22, and 41-46
Regarding Claims 40, 22, 41-42, 44 and 45, Appellant on page 19 of appeal, states that there is no reasoned statement or articulated rationale for a finding of obviousness required by KSR. Further, regarding Claims 40, 22, 41-42, 44 and 45, appellant states that cited art does not teach driving aircraft during curfew period or adding slots
Regarding Claims 43 and 46, appellant states cited art does teach adding slot and there is no rationale to support obviousness

Response C: Examiner has considered all arguments and they are not persuasive.
In response to appellant’s argument that there is no reasoned statement or articulated rationale for a finding of obviousness, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In this case, McCoskey discloses the method of moving aircraft using electric wheel system leading to 
Regarding claims 43 and 46 limitation requires adding an airline departure slot and adding an airline arrival slot. Baiada teaches adding departure/arrival slot (Col 7 lines 8-12 better allocate aircraft arrival/departure slots, Col 15 lines 33-44 allocate arrival/departure slot times to flatten the arrival bunching forward and backward in time in an intelligent manner so as to better manage this actual over capacity in real time., Col 17 lines 1-4, 12-18 the capacity of the corner post or airport is changed, etc., this data would be inputted into the present invention and new slot times accordingly allocated. The number of slots in the data structure will be proportional to the arrival rate at the fix/airspace/airport/runway., Col 19 lines 45-52)

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/SANGEETA BAHL/Primary Examiner, Art Unit 3629                                                                                                                                                                                                        
Conferees:

/LYNDA JASMIN/Supervisory Patent Examiner, Art Unit 3629    
                                                                                                                                                                                                    /TRACI CASLER/RQAS, OPQA                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal